Citation Nr: 1438366	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, a generalized anxiety disorder, dementia, and neurocognitive disorder, to include as secondary to service-connected minimal inactive pulmonary tuberculosis and bronchiectasis.


REPRESENTATION

Appellant represented by:	James McElfresh, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to April 1958.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2012 (depression) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the Veteran requested a hearing before the Board. A BVA video hearing was scheduled for October 2013; however, the Veteran did not appear. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013).

As noted on the title page, the Board is recharacterizing the Veteran's depression claim to include other psychiatric and neurocognitive disorders that have been diagnosed. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009);see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue was previously remanded in November 2013 for additional development. That development having been accomplished, the issue is now ready for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's mild neurocognitive disorder is related to the Veteran's active duty service or secondarily related to his service-connected minimal inactive pulmonary tuberculosis and bronchiectasis


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder or neurocognitive disorder, to include as secondary to service-connected minimal inactive pulmonary tuberculosis and bronchiectasis are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by a December 2011 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a);McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran has been diagnosed with various Axis I diagnoses, the most probative evidence diagnosed the Veteran with mild neurocognitive disorder and determined that it was not secondarily related to any service-connected disorder. Therefore the claim will be denied. Monzingo v Shinseki, 26 Vet. App. 97 (2012).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran initially claimed depression, secondary to his service-connected minimal inactive pulmonary tuberculosis and bronchiectasis. The record contained various Axis I diagnoses, including depression, anxiety disorder, and dementia. A VA examination was requested to clarify the Veteran's diagnosis and to provide an etiological opinion. 

In the interim, the Veteran provided a private medical examination dated in March 2013. After a thorough examination the private examiner determined that the Veteran showed clinical signs of frontal temporal dementia which included problems with executive functioning, word finding, impaired recall of verbal material and a decided difference between the intellectual tasks requiring left versus right brain functioning. The examiner diagnosed the Veteran with frontal temporal dementia on Axis I.

The Veteran was afforded a VA examination in May 2014. The examiner diagnosed the Veteran with mild neurocognitive disorder. The examiner noted that the Veteran had been diagnosed at the Salt Lake City VAMC with mild cognitive decline in a June 2013 neurology clinic treatment note. The treatment note which contained the diagnosis stated that the Veteran's MOCA score was "borderline normal" at 26/30. The June 2013 examiner stated the Veteran's overall picture was consistent with a mild cognitive decline associated with age. The May 2014 VA examiner further noted that the Veteran was diagnosed with generalized anxiety disorder in December 2000 and was treated for depression in May 2001. During the May 2014 examination the Veteran's symptoms did not endorse diagnoses of depression or anxiety. The May 2014 VA examiner noted the March 2013 private examination report, but noted that the diagnosis was not consistent with the June 2013 VA neurology clinic physician's diagnosis and determined the neurology physician's diagnosis to be the more likely diagnosis. The May 2014 examiner then opined that there was no evidence linking the Veteran's mild neurocognitive disorder to his service-connected pulmonary tuberculosis and bronchiectasis and it was less likely than not that the Veteran's mild neurocognitive disorder was caused by or aggravated by his service connected minimal inactive pulmonary tuberculosis and bronchiectasis. The examiner finally noted that the Veteran did not meet the criteria for a depressive disorder or anxiety disorder based on the DSM-IV criteria.

Lay testimony can be competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, however, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology, and his statements as to a nexus are outweighed by the probative medical evidence of record which does not relate any Axis I disorder to any incident of military service or service-connected disorder.

The May 2014 VA examiner's opinion regarding the etiology of the Veteran's Axis I disorder is the most probative medical evidence addressing the etiology of the Veteran's disorder, because it is factually informed, medically based and responsive to this inquiry. The examiner provided full and complete rationale for the opinion. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches" Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). As the VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder to include the private evaluation, it has the most probative weight regarding the etiology of the Veteran's disorder.

Most critically, the Veteran's essential contention of a nexus between in-service events and any current diagnosis of mild neurocognitive disorder has been fully investigated as mandated by the Court's decision in Jandreau. The evidence against the claim is more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for a mild neurocognitive disorder must be denied.


ORDER

Service connection for a neurocognitive disorder, to include as secondary to service-connected minimal inactive pulmonary tuberculosis and bronchiectasis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


